DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the cold side of the NGL cooler” in section Viii of the claim, lacks antecedent basis.
Claim 9 recites the limitation "the hot side of the gas expansion cooler" in section 6 lacks antecedent basis.
Claim 9 recites the limitation "the hot side of the NGL cooler" in section 9 lacks antecedent basis.
Claim 9 recites the limitation "the conditioned gas cooler is configured to receive conditioned gas” in section 14, renders the claim indefinite. It is unclear how the phrase “conditioned gas” relate to the previously sited limitation “conditioned gas” in section 13 of the claim.
Claims 10-13 depends from an independent claim and therefore inherit the 35 U.S.C. 112(b) deficiencies of its parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over an NPL-- NGL PRO FLARE REDUCTION, NGL RECOVERY AND GAS CONDITIONING, published on 21-Mar-2018 by Aspen Engineering Services, LLC (hereinafter “Aspen”) in view of Visser et al. (US 2019/0071378). The NPL reference of Aspen was made of record on office action dated 03/15/2022.
In regard to claim 9, Aspen teaches a natural gas conditioning system comprising: 
(i) a compressor (see the compressor on the annotated figure) to create a compression fluid by compressing a rich natural gas that includes a gas, a natural gas liquid (NGL), and water (see the outlets: gas, NGL, and water from the separators); 
(ii) a first separator, the first separator being configured to separate the compression fluid, into separate flows of the gas, the NGL and the water (see the annotated figure); (iii) a conditioned gas cooler (HX-2); (iv) an ambient air cooler (HX-4); (v) a gas expansion cooler (HX-5); and (vi) an NGL cooler [HX-3] (See the annotated figure below regarding each cooler and separator);
(vii) an NGL valve (see the valve on the NGL line, in the annotated figure) disposed downstream of the first separator and configured to receive NGL from the first separator (the valve is disposed downstream the first separator on the NGL line); and 
(viii) a second separator (see the annotated figure) disposed downstream of the cold side of the NGL cooler (HX-3) and configured to separate a gas from a hydrocarbon-based liquid at a bottom of the second separator (see the annotated figure); wherein
(1) the conditioned gas cooler (HX-2) is disposed upstream of the ambient air cooler and downstream of the compressor (see the annotated figure below), 
2) the conditioned gas cooler (HX-2) is configured to cool the compression fluid (fluid from the compressor, see the annotated figure), 
(3) the conditioned gas cooler (HX-2) is configured to deliver cooled compression fluid to the ambient air cooler [HX-4] (the fluid pass from HX-2 to HX-4 via HX-3, See the annotated figure below), 
(4) the ambient air cooler [HX-4] is disposed upstream of the gas expansion cooler (HX-5) and downstream of the conditioned gas cooler [HX-2] (See the annotated figure below), 
(5) the ambient air cooler [HX-4] is configured to cool the compression fluid (HX-4 cool the fluid from 153ºF to 90ºF, see the annotated figure below), 
(6) the ambient air cooler (HX-4)  is configured to deliver cooled compression fluid to the hot side of the gas expansion cooler [HX-5] (see the annotated figure below), 
 (8) the gas expansion cooler (HX-5) is disposed downstream of the ambient air cooler [HX-4] (see the annotated figure below), 
 (11) the NGL cooler (HX-3) is disposed downstream of the gas expansion cooler [HX-5] (See the annotated figure below), 
(12) the NGL cooler (HX-3) is configured to deliver cooled compression fluid to the first separator (See the annotated figure below, the cooled compression fluid pass through HX-3 to the first separator),
(13) the gas expansion cooler (HX-5) is configured to receive conditioned gas (gas from the top of the first separator) from the first separator on a cold side of the gas expansion cooler (See the annotated figure below), 
(14) the conditioned gas cooler (HX-2) is configured to receive conditioned gas (gas from the top of the separator) after the conditioned gas has exited the gas expansion cooler (HX-5) on a cold side of the conditioned gas cooler (See the annotated figure below), and
 (16) the cold side of the NGL cooler (HX-3) is configured to receive cold NGL fluid (See the annotated figure below).
Aspen teaches a natural gas conditioning system comprising a gas expansion cooler, an NGL cooler, wherein the gas expansion cooler (HX-5) is disposed downstream of the NGL cooler (HX-3), and the cold side of the NGL cooler is disposed upstream of the NGL valve (See the annotated figure below), but does not teach 7) the gas expansion cooler (HX-5) is disposed upstream of the NGL cooler, 9) the gas expansion cooler (HX-5) is configured to deliver cooled compression fluid to the hot side of the NGL cooler, (10) the NGL cooler is disposed upstream of the first separator, (15) the cold side of the NGL cooler is disposed downstream of the NGL valve.
However,  fig. 3 of Visser teaches a natural gas conditioning system comprising: a first separator (112) connected with a conditioned gas cooler (108), a gas expansion cooler (118), an NGL cooler (132) adapted to receive a compression fluid (132), the compression fluid including a gas, natural gas liquid (NGL), and water (fig. 3; ¶ 0032, 0034). the gas expansion cooler (118) is disposed upstream of the NGL cooler (132) and the gas expansion cooler (118) is configured to deliver cooled compression fluid (134) to the hot side of the NGL expansion cooler (132) (See fig. 3).  The conditioning system further comprising an NGL valve (202), and the cold side of the NGL cooler (132) is disposed downstream of the NGL valve [202] (see fig. 3; ¶ 0034-0035). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Aspen by positioning the gas expansion cooler upstream of the NGL cooler and the NGL cooler upstream of the first separator and also by positioning the cold side of the NGL cooler downstream of the NGL valve, based on the teaching of Visser in order to provide efficient cooling to the cooled compression fluid prior to separation in the first separator, and also by positioning the valve prior to the NGL cooler would help to provide an extreme cooling effect to the NGL cooler, making it especially effective to cool the incoming natural gas liquids-rich stream (See Visser, ¶ 0035).
In addition, while reference does not disclose the gas expansion cooler upstream of the NGL cooler, the NGL cooler upstream of the first separator and the cold side of the NGL cooler downstream of the NGL valve, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the location of the heat exchangers, by positioning the gas expansion cooler upstream of the NGL cooler and the NGL cooler upstream of the first separator and also by positioning the cold side of the NGL cooler downstream of the NGL valve, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

    PNG
    media_image1.png
    466
    832
    media_image1.png
    Greyscale


In regard to claim 10, Aspen teaches the system of claim 9, wherein a portion of the separated gas from the second separator is recycled to the compressor (See the annotated figure above, wherein the gas from the second separator is recycled to the compressor).
In regard to claim 11, Aspen teaches the system of claim 9, wherein conditioned gas exits the system at a pressure approximately 35 psi (See the annotated figure above), but not explicitly teach leaving the system between 50 psig and 400 psig. However, the specific temperature and pressure ranges of the conditioned gas are considered to be merely a matter of obvious engineering choice wherein they are result effective variables that can be optimized to create the specified concentrations of products as requested by customers. One of ordinary skill in the art before the effective filing date of the claimed invention would, much like the applicant in their own specification, experiment with different temperatures and pressures for the process streams by adjusting the valve at the conditioned gas exits to achieve specific pressure for the conditioned gas or product streams. Applicant provides no criticality to said pressure and temperature ranges.
In regard to claim 12, Aspen teaches Visser teaches the system of claim 9, wherein conditioned gas exits the system at a temperature between approximately 50 and 200 deg. F (See above on the annotated figure wherein the fuel gas exit the system @ 115ºF).
In regard to claim 13, Aspen teaches the system of claim 9, further comprising a gas valve (see the figure above) disposed between the first separator and the gas expansion cooler, and configured to receive conditioned gas therethrough (see the annotated figure above).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Aspen), unless otherwise noted below.
Applicant’s arguments (Remarks page 10-11) that the referenced publication has a stabilizer and reboiler (integrated into the cooling loop) whereas the current application has neither. Further, the reference publication does not have a first gas cooler connected directly between the compressor and the air cooler. The current application has a first gas cooler directly between the compressor and air cooler. For at least these reasons the referenced article does not and cannot anticipate or render obvious the system recited in Claim 9.
In response, examiner respectfully disagree. In this case, applicant’s specification does not exclude having stabilizer and reboiler between the compressor and the air cooler. It appears applicant tends to define the invention by excluding elements that the invention does not have; rather than pointing out the invention. Thus, the argument appears to be an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent.  See MPEP 2173.05(i). Therefore, the argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763